Citation Nr: 0834799	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003 
for the grant of service connection of hypertension.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for hypertension, evaluated as 10 percent 
disabling, effective March 31, 2003.  



FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
hypertension was filed at the RO on April 30, 1969.  This 
claim was denied in an October 1969 rating decision.  

2.  The veteran filed to reopen his previously denied claim 
for service connection for hypertension on March 31, 2003.  
Service connection was subsequently granted, effective March 
31, 2003.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for hypertension dated 
after the October 1969 denial and prior to the March 31, 2003 
claim.

4.  The veteran has not raised a claim of entitlement to 
revision of the October 1969 denial of service connection for 
hypertension based upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The requirements for an effective date earlier than March 31, 
2003, for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran's hypertension claim arises from his disagreement 
with the effective date assigned for the 10 percent 
evaluation following the grant of service connection.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, because the Board finds that all 
pertinent evidence has been associated with the claims 
folder, no further action is necessary to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002), or 
38 C.F.R. § 3.159 (2007), and that the veteran will not be 
prejudiced by the Board's adjudication of his claim. 

Analysis

The veteran contends that he is entitled to an earlier 
effective date of service connection for hypertension. 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) (which, in essence, addresses the 
effective date to be assigned in situations in which a 
request for a change in representation, a request for a 
personal hearing, or additional evidence, is submitted 
following the expiration of the 90-day period immediately 
following notification of certification and transfer of 
records, and that particular evidence is thereafter 
determined to be the basis for an allowance of the benefit 
that the Board had denied on appeal).  38 C.F.R. § 3.400(r) 
(2007).  (emphasis added).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The veteran's original claim for service connection was 
denied in an October 1969 rating decision.  He did not appeal 
that decision, and has not alleged CUE with respect to this 
rating.  The October 1969 decision is therefore final.  The 
fact that the veteran had previously submitted that 
application, which was denied, is not relevant to the 
assignment of an effective date based on his current 
application of May 1992.  See Washington v. Gober, 10 Vet. 
App. 391, 393 (1997).  "Unless an exception provides 
otherwise, and in this case none does, an award of VA 
benefits may not have an effective date earlier than the date 
VA received the particular application for which the benefits 
were granted."  Id.

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for hypertension was filed after 
the October 1969 denial and prior to the March 31, 2003, 
application to reopen, the Board finds no evidence of there 
being such a claim.  The first evidence of an intention to 
reopen his previously denied claim after the October 1969 
denial was received in March 2003.  In January 1986, the 
veteran submitted a request for release of information from 
his records to "determine eligibility for disability 
claim", but did not identify the disability and did not 
subsequently file a claim specifying any benefit sought.  An 
informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  There is no formal or informal 
claim dated prior to March 2003 seeking service connection 
for hypertension.  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
hypertension prior to March 21, 2003, "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

Thus, in this case, the only date that could serve as a basis 
for the award of service connection is the date of receipt of 
the veteran's application to reopen his claim for service 
connection on March 31, 2003.  There is no legal entitlement 
to an earlier effective date for hypertension.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for 
hypertension, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 31, 2003 for the grant 
of service connection for hypertension is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


